Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 8 and 14 are objected to because of the following informalities:  
	a) in claim 4,  line 3, it is suggested that “3” be replaced with “3%”
             b) in claim 8, line 2, it is suggested that “10 percent” be replaced with “10%” to be consistent with the rest of the claim
             c) in claim 14, line 2, it is suggested that “5” be replaced with “5%”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 4-9 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4-9 and 13-14 are indefinite because it is not clear what the percentages of each of the recited components are based upon, whether “by weight” or otherwise. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 10-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker et al. (US Patent No. 6,974,789), hereinafter “Whitaker.” 
	Regarding claims 1, 10-13 and 15-17, Whitaker teaches a detergent tablet for use in a washing machine, the tablet having two or more phases at least one of which comprises one or more of the following: a) a polymeric disintegrant having a particle size distribution such that at least 90% by weight thereof has a particle size below about 0.3 mm and at least 30% by weight thereof has a particle size below about 0.2 mm;  or b) a water-soluble hydrated salt having a solubility in distilled water of at least about 25 g/100 g at 25o C.;  wherein said salt is selected from hydrates of sodium acetate, sodium metaborate, sodium orthophosphate, sodium dihydrogenphosphate (i.e., monosodium phosphate), disodium hydrogen phosphate, sodium potassium tartrate, potassium aluminum sulphate, calcium bromide, calcium nitrate, sodium citrate, potassium citrate and mixtures thereof;  and wherein said detergent tablet comprises: i) a first phase in the form of a shaped body having at least one mould therein, the shaped body being compressed at a pressure of at least about 250 kg/cm2;  and ii) a second phase is in the form of a compressed particulate solid affixed within said mould, the compressed particulate solid being compressed at a pressure of less than about 350 kg/cm2  (see claim 1).  In Example VIII, Whitaker teaches two-phase detergent tablet suitable for use in a dishwashing machine, wherein the detergent tablet comprises 19.83 g Phase I and 2.0 g Phase II, wherein Phase I comprises 9.6 g STPP (sodium tripolyphosphate), 2.74 g anhydrous sodium carbonate, 0.6 g tripotassium citrate monohydrate, 0.7 g Vivapur G200 (a microcrystalline cellulose having an average particle size of about 0.18 mm), 0.80 g nonionic surfactant, and 0.26 g PEG 4000 (polyethylene glycol molecular weight approximately 4000), and Phase II comprises 0.3 g sulphamic acid, 0.45 g bicarbonate (sodium hydrogen carbonate), 0.55 g anhydrous sodium carbonate, and 0.06 g PEG 4000 (see col. 11, line 32 to col. 12, line 8; col. 10, lines 1-31). The composition in Phase I is prepared by admixing the granular and liquid components and is then passed into the die of a conventional rotary press which includes a punch suitably shaped for forming a mould, the composition is compressed and the composition in Phase II  is placed into the mould and compressed (see col. 12, lines 10-12; col. 11, lines 14-30), thus Phase I partially encloses Phase II. The composition of the second phase can also be compressed as a layer of the first phase (see col. 4, line 60 to col. 5, line 1; see also col. 6, lines 21-23), thus adjacent tablets are produced.  Whitaker also teaches that the preferred polymeric disintegrants include starch and cellulose and derivatives thereof, like for example Vivapur G200, alginates, sugars, polyvinylpyrrolidones, swellable clays, and mixtures thereof (see col. 2, lines 11-35). Whitaker, however, fails to specifically disclose the incorporation of monosodium phosphate, say in Phase 1 and  the incorporation of polyvinylpyrrolidone, say in Phase II of Example VIII above, as recited in claim 1. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate sodium dihydrogen phosphate (i.e., monosodium phosphate), say in Phase I of Example VIII, which comprises citrate because Whitaker teaches that the at least one phase of the tablet comprises a mixture of water-soluble hydrated salts and sodium dihydrogen phosphate or monosodium phosphate, other than citrate, is one of the selections of the water-soluble hydrated salts as disclosed by Whitaker in claim 1. It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate polyvinylpyrrolidone, say in Phase II of Example VIII because Whitaker specifically desires that the at least one phase of the detergent tablet comprises one or more polymeric disintegrant, and polyvinylpyrrolidone is one of the suitable selections of the polymeric disintegrant.
	Regarding claim 4, Whitaker, as discussed above, teaches a detergent tablet having two or more phases at least one of which comprises one or more a polymeric disintegrant or a water-soluble hydrated salt, one of which is sodium citrate (see claim 1). The detergent tablet contains from about 0.5% to about 10% by weight each of the polymeric disintegrant and water-soluble hydrated salt (see col. 1, lines 1-6). In multi-phase tablets, highly preferred detergent components of the first phase include a builder compound, a surfactant, an enzyme and a bleaching agent, and highly preferred detergent components of the second phase include 
builder, enzymes and disrupting agent  (see col. 6, lines 38-42).  Suitable builders include water-soluble builders such as citrates, carbonates and polyphosphates, and  the builder is typically present at a level of from about 1% to about 80% by weight, preferably from about 10% to about 70% by weight, most preferably from about 20% to about 60% by weight of composition (see col. 6, lines 43-52). Other suitable water-soluble builder compounds include the water soluble monomeric polycarboxylates, or their acid forms, homo or copolymeric polycarboxylic acids or their salts in which the polycarboxylic acid comprises at least two carboxylic radicals separated from each other by not more than two carbon atoms, carbonates, bicarbonates, borates, phosphates, and mixtures of any of the foregoing (see col. 12, lines 19-25). One suitable selection of polycarboxylates containing two carboxy groups include the water-soluble salts is tartaric acid (see col. 12, lines 32-37). Whitaker, however, fails to specifically disclose the first phase or the alkaline cleaning formulation comprising 5% to 50% sodium carbonate, 10% to 20% sodium citrate and 3% to 20% tartaric acid as recited in claim 4. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare a first phase  of the two-phase detergent tablet  comprising sodium carbonate, sodium citrate and tartaric acid in their respective optimum proportions because these are some of the suitable selections of water-soluble hydrated salt and builders taught by Whitaker. With regards to their respective proportions, considering that Whitaker teaches that the water-soluble hydrated salt like sodium citrate ranges from about 0.5% to about 10% by weight, the builders like carbonate, citrate and polycarboxylate like tartaric acid ranges from about 1% to about 80% by weight, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitaker as applied to claims 1, 4, 10-13 and 15-17 above, and further in view of Kessler et al. (US 2003/0158064), hereinafter “Kessler.”
	Regarding claims 18-20, Whitaker teaches the features as discussed above. Whitaker, however, fails to disclose the tablet in the shape of a disc, squashed capsule or ring as recited in claims 18-20, respectively.
	It is known from Kessler, an analogous art, that similar two-layer or multilayer tablets can be prepared in the form of ring/core tablets or ring tablets, i.e. circular tablets with a circular hole, shell tablets (which read on squashed capsule), or disk-shaped tablets (see paragraphs [0190], [0191], [0194]-[0196]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare the multi-phase or multilayer tablets of Whitaker in the form of a disc (or disk), shell tablet (or squashed capsule) or ring because these are known forms of multi-phase or multilayer tablets as taught by Kessler. 

Claims 1-3, 5, 10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nijburg (US 2010/0263690) in view of Whitaker.
	Regarding claims 1-2, 10 and 15-17, Nijburg teaches a multi-phase detergent composition for automatic washing machines comprising a first phase comprising at least a major part of the alkaline component(s) of the detergent composition and a second phase comprising a glycolic and/or lactic acid oligomer with an average degree of polymerization between 1.8 and 6 (see claim 8).  With "at least a major part" of the alkaline component(s) of the detergent composition is meant at least 60%, preferably at least 70%, more preferably at least 80%, most preferably at least 90% of the alkaline component(s) of the detergent composition (see paragraph [0047]). The detergent composition may comprise conventional ingredients, preferably builders which provide alkalinity and buffering capacity, and can be any one or a mixture of various known phosphate and non-phosphate builder materials like alkali metal citrates, carbonates, bicarbonates, and the salts of methylglycine diacetic acid (MGDA), among others (see paragraphs [0024], [0027] and [0028]). In Example 1G, Nijburg teaches a two-phase solid block wherein 12.5 g Phase 1, which contains the alkaline detergent component, comprises 4.9 wt% sodium carbonate, 20 wt% PEG 8000,  20 wt%  sodium tripolyphosphate, 40 wt% sodium percarbonate and 15 wt% Genapol OA80 (fatty alcohol EO8, a nonionic surfactant), and 12.5 g Phase 2, which contains the slow release acid generating component, comprises 55 wt% lactide (i.e., lactic acid oligomer) and 39.5 wt% PEG 8000 (see paragraphs [0057]-0060] and Table 1), hence, the ratio of the amount of the slow release acid component to the alkaline detergent component is 12.5:12.5 or 1:1. The detergent composition may not only be in the form of a solid block but also a tablet, in particular,  at least two separate layers of a tablet (see paragraphs [0040] and [0045]). When in tablet form, a disintegrant may be included to promote disintegration of the tablet, like starch, cellulose and water soluble organic polymer (see paragraph [0042]). Nijburg, however, fails to disclose the incorporation of sodium citrate or methylglycinediacetic acid trisodium salt  and monosodium phosphate in the alkaline cleaning formulation, say in Phase 1 of Example 1G, and the incorporation of a carbonate and polyvinylpyrrolidone in the acidic cleaning formulation, say in Phase 2 of Example 1G, and the two-phase components in tablet form as recited in claim 1. 
	Whitaker, an analogous art, teaches the features as discussed above. In particular, Whitaker teaches a detergent tablet for use in a washing machine, the tablet having two or more phases at least one of which comprises one or more a polymeric disintegrant  or a water-soluble hydrated salt, wherein said salt is selected from hydrates of sodium acetate, sodium metaborate, sodium orthophosphate, sodium dihydrogenphosphate (i.e., monosodium phosphate), disodium hydrogen phosphate, sodium potassium tartrate, potassium aluminum sulphate, calcium bromide, calcium nitrate, sodium citrate, potassium citrate and mixtures thereof (see claim 1).  Whitaker also teaches that the preferred polymeric disintegrants include starch and cellulose and derivatives thereof, alginates, sugars, polyvinylpyrrolidones, swellable clays, and mixtures thereof (see col. 2, lines 11-35). The detergent tablets display improved dissolution, strength and long-term storage characteristics (see abstract). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate sodium citrate and/or methylglycinediacetic acid trisodium salt  into the Phase 1 in Example 1G because Nijburg specifically desires a mixture of builder materials in the alkaline detergent component phase and the above components are some of the suitable selections which can be added with carbonates as disclosed in paragraph [0028], and to incorporate sodium carbonate into Phase 2 in Example 1G, i.e., acid component phase, because the incorporation of the alkaline component like sodium carbonate is not only limited to Phase 1 because only  “at least a major part,” i.e., at least 60% of the alkaline components, are present in the alkaline phase (i.e., Phase 1) of the two-phase tablet as disclosed by Nijburg in paragraphs [0046]-[0047], hence, minor amount of the alkaline components may be incorporated in the acid component phase.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate sodium dihydrogenphosphate (i.e., monosodium phosphate) into Phase 1 of Example 1G, and polyvinylpyrrolidone into Phase 2 of Example 1G because  Nijburg specifically desires the incorporation of conventional ingredients and disintegrants and Whitaker teaches such ingredient and disintegrant  which provide improved dissolution, strength and long-term storage characteristics to the detergent tablet as taught by Whitaker. Further, it would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare the two-phase solid block, say Example 1G, in a two-phase tablet form because Nijburgh teaches that the multi-phase detergent composition  may be formulated in at least two separate layers of solid block or a tablet as disclosed in paragraph [0045]. 
	Regarding claim 3, Nijburg in view of Whitaker teaches the features as discussed above.  Nijburg in view of Whitaker, however, fails to disclose the ratio of the amount of the slow release acid component  or acidic cleaning formulation to the alkaline detergent component or alkaline cleaning formulation of at least 2:1 as recited in claim 3. 
Considering that Nijburg teaches a 1:1 weight ratio of the slow release acid component  or acidic cleaning formulation to the alkaline detergent component or alkaline cleaning formulation as shown in Example 1G above, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough (i.e., 2:1) that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.
	Regarding claim 5, Nijburg in view of Whitaker teaches the features as discussed above.  In addition, Nijburg teaches that the concentration of the glycolic acid and/or lactic acid oligomer in the respective phase of the multi-phase detergent composition is 10-95 wt% based on the total weight of the respective phase, preferably 25-90 wt%, more preferably 50-85 wt% (see paragraph [0053]). Nijburg in view of Whitaker, however, fails to disclose the slow release acid component  or acidic cleaning formulation comprising about 60% to about 70% of the acid component.
Considering that Nijburg teaches that the concentration of the glycolic acid and/or lactic acid oligomer in the respective phase of the multi-phase detergent composition is 10-95 wt% based on the total weight of the respective phase, as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claims 13 and 14, Nijburg in view of Whitaker teaches the features as discussed above.  In addition, Nijburg teaches that the builders like phosphate and non-phosphate builders like carbonates may be present in the detergent composition, like the multi-phase detergent composition in the range of from 1 to 70% by wt., and preferably from 5 to 60% by wt. (see paragraph [0028]). Nijburg in view of Whitaker, however, fails to disclose the first builder components comprising about 10% to about  15% of the alkaline cleaning formulation as recited in claim 13, and the second builder components comprising about 5% to 15% of the acidic cleaning formulation as recited in claim 14.
Considering the above teachings of Nijburg, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nijburg in view of Whitaker as applied to claims 1-3, 5, 10 and 13-17 above, and further in view of Kessler.
	Regarding claims 18-20, Nijburg in view of Whitaker teaches the features as discussed above. Nijburg in view of Whitaker, however, fails to disclose the tablet in the shape of a disc, squashed capsule or ring as recited in claims 18-20, respectively.
	It is known from Kessler, an analogous art, that similar two-layer or multilayer tablets can be prepared in the form of ring/core tablets or ring tablets, i.e. circular tablets with a circular hole), shell tablets (which read on squashed capsule), or disk-shaped tablets (see paragraphs [0190], [0191], [0194]-[0196]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare the multi-phase detergent tablet of Nijburg in view of Whitaker in the form of a disc (or disk), shell tablet (or squashed capsule) or ring because these are known forms of multi-phase or multilayer tablets as taught by Kessler. 

Allowable Subject Matter
Claims 6-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record teaches, discloses or suggests a dual function cleaning tablet wherein the alkaline or acid cleaning formulations comprise the recited ingredients in their respective, very specific proportions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                             /LORNA M DOUYON/                                                                             Primary Examiner, Art Unit 1761